Citation Nr: 9914070	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1971 to March 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected psychiatric disability is 
primarily manifested at this time by complaints of poor 
sleep, nightmares, intrusive thoughts, and flashbacks of 
Vietnam, coupled with objective findings for an anxious mood 
and affect, but with intact orientation, cognition, attention 
and concentration, and no impaired thought processes, which 
was characterized by the assignment of a Global Assessment of 
Functioning Scale score of 55 on VA examination in September 
1997.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service records show that the appellant served on active duty 
from March 1971 to March 1973.  He served in the Republic of 
Vietnam for roughly 8 months, performing non-combat duty.  
His military occupational specialty was plumber.  His 
principal duty in Vietnam was as a security guard.

The claims folder reflects that the appellant was employed 
with the Mississippi Department of Corrections in 1984 and 
that he had difficulty reporting to work on time; memoranda 
dated March and April 1984 concerning his tardiness are of 
record.  Furthermore, employer records from the VA reflect 
that the appellant voluntarily left his employment as a clerk 
with a VA Medical Center in January 1990 in anticipation of 
being discharged.

Post service, the appellant reported that he had experienced 
traumatic events in Vietnam, which included performing guard 
tower duty during an enemy rocket and mortar attack.  In 
February 1990, the appellant was diagnosed with post 
traumatic stress disorder (PTSD) and dysthymic disorder.  In 
November 1990, the appellant was admitted to a VA facility 
for a period of observation and evaluation.  Mental status 
examination revealed no disturbances of affect, mood, 
thinking processes, or memory.  However, the appellant 
reported visual and auditory hallucinations, and the urge to 
kill if threatened, such as, when he is cut off in traffic.  
He was discharged with no medications.  It was noted that his 
PTSD symptoms minimally impaired his daily performance and 
result in a moderate level of subjective distress.

By a rating decision dated January 1991, service connection 
for PTSD was established.

In May 1991, the appellant was admitted to a VA hospital with 
complaints of worsening PTSD symptoms, including flashbacks, 
inability to have normal conversations, increased agitation, 
poor concentration, decreased appetite, crying spells, 
intermittent auditory hallucinations, and suicidal ideation 
(no planning).  Mental status examination was positive for 
depressed mood with restricted affect, but no looseness of 
associations, flight of ideas, or active hallucinations.  
There were vague paranoid hallucinations, vague homicidal 
thoughts, and decreased attention and concentration.  Insight 
and judgment were poor.  The diagnoses were PTSD and 
borderline personality disorder.

In June 1991, the appellant was admitted to a VA hospital 
with complaints of depression, feeling very tense, and 
homicidal and suicidal thoughts for about 2 days.  He 
reported nightmares and flashbacks related to Vietnam.  The 
diagnoses were PTSD and borderline personality disorder.

In August 1991, the appellant was admitted to a VA hospital 
with complaints of sleep disturbance, suicidal and homicidal 
ideation (no plan), increased depression, stress, agitation, 
and flashbacks.  It was noted that he lived with his mother 
and sister.  Mental status examination revealed a somewhat 
blunted affect.  He was drowsy and started to fall asleep 
during the initial examination.  The diagnoses were PTSD and 
borderline personality disorder.

In August 1991, the appellant filed a claim for a total 
rating based on individual unemployability.  At that time, he 
reported that he worked from November 1982 to September 1984 
as a state corrections officer, losing 1-1/2 months of work due 
to illness.  He reported that he worked from December 1987 to 
January 1990 at a VA Medical Center as a file clerk, losing 3 
months of work due to illness.  The appellant indicated that 
he had applied for work with the U.S. Post Office, city water 
and sewage department, city power and light company, and with 
the VA.  The appellant further indicated that he attended a 
four-year university, receiving a degree in accounting and 
business administration in 1976.  This claim was denied by a 
rating decision dated October 1992.

In November 1991, a VA psychiatric examination was conducted.  
The appellant, age 40, complained of sleep disturbance, 
paranoid hallucinations, and a feeling of everything closing 
in on him.  He reported that he tried suicide 3 times in the 
past by wrecking his car.  He last used marijuana in 1987 and 
abused alcohol in 1989.  By history, the appellant has been 
married to his second wife  for 4 years although they have 
been separated for 2-1/2 years.  He has fathered one child.  He 
was last employed in early 1990 by a VA hospital as a medical 
file room technician, a job he says he left because increased 
PTSD symptoms.  The appellant reported that he currently 
lives alone in an apartment, and that he spends most of his 
day eating, sleeping, and avoiding people.  The appellant 
reported symptoms of social withdrawal, intrusive thoughts of 
Vietnam, avoidance of Vietnam reminders.  Mental status 
examination revealed a well-developed, well-nourished, 
adequately groom and dressed male with marked psychomotor 
retardation.  Speech was slowed, mood was anxious, and affect 
was blunted.  He denied hallucinations and delusion, and 
suicidal and homicidal ideations.  He was oriented and 
appeared to be of average intelligence.  Judgment and 
abstract ability was adequate.  Insight was fair.  The 
diagnosis was PTSD and dysthymia.

In June 1993, the appellant was admitted to a VA hospital for 
complaints of auditory hallucinations that were telling him 
how to kill.  He reported that he was having bad experiences 
at the Vet Center meetings, so he stopped attending about 
2 months or so.  He further reported that he had an 
altercation with a girlfriend and that he was afraid he may 
hurt her.  The hospital course was unremarkable.  There was 
no evidence of any severe nightmares recently and he seemed 
to do well during the day.  The diagnoses were PTSD, 
moderate, and history of mixed substance abuse.  A Global 
Assessment of Functioning Scale (GAF) score of 65 was 
assigned for the past year, with a score of 60 at the time of 
admission.

In September 1993, the appellant was admitted to a VA 
hospital for complaints of increased nightmares and intrusive 
thoughts of Vietnam, along with anxiety and depression.  He 
described flashback and suicidal ideation with a plan.  He 
reported regular therapy at the Vet Center.  The diagnoses 
were PTSD and borderline personality disorder.  A GAF score 
of 70 was assigned for the past year, with a score of 60 at 
the time of admission.

VA outpatient treatment reports dated September 1993 to 
February 1994 reflect that the appellant was referred in 
September 1993 for evaluation of alcohol abuse problems.  The 
appellant indicated that he did not perceive drinking as a 
problem and that the problem he sought to address was PTSD.  
The appellant complained of frustration, anger, and 
depression.  He further noted difficulty sleeping, recurrent 
nightmares, and intrusive thoughts.  Mental status 
examination was unremarkable except for some paranoia in 
November 1993.  In January 1994, the appellant complained of 
insomnia.  He appeared reflective and unhappy more than 
depressed.  In February 1994, the appellant was noted to be 
generally well, with decreased nightmares and flashbacks.

In October 1993, the appellant requested an increased rating 
for PTSD, rated as 50 percent disabling.

In October 1993, a VA psychiatric examination was conducted.  
The appellant, age 42, claimed to be a combat veteran, 
wounded in service.  He complained of worsening nerves and 
nightmares.  He reported poor appetite, intrusive thoughts, 
social withdrawal, and a general dislike of crowds and 
helicopter sounds.  His current medications included 
Trazodone, Chloral Hydrate and Vistaril.  Mental status 
examination revealed a well-developed, well-nourished, 
appropriately dressed and adequately groomed male with 
unusual motor activity.  No speech impairment was shown.  
Mood and affect were anxious.  He denied hallucinations and 
delusion, and suicidal and homicidal ideations.  He was 
oriented.  Memory, judgment, and abstract ability were good.  
Insight was fair.  He was noted to be of average 
intelligence.  The diagnosis was PTSD.

VA outpatient treatment records dated February to April 1994 
reflect that, in April 1994, the appellant reported having 
auditory hallucinations that told him to harm himself and 
others.  He was also noted to have nightmares, anxiety, and 
depression.  Mental status examination was unremarkable 
except for anxiety.

In July 1994, the appellant was admitted to a VA hospital for 
complaints of anger and violence towards other people.  He 
permitted his firearm to be taken from home along the 
ammunition.  His mother and sister were consulted.  A GAF 
score of 95 was assigned.  The diagnoses were PTSD, 
adjustment disorder with depressed mood, doubt major 
depression, and suspect paranoid and antisocial pathology.

VA outpatient treatment records dated September 1994 to March 
1995 reflect that, in September 1994, the appellant was brief 
of speech, uninvolved, and sullen.  In November 1994, he 
complained of sleep disturbance.  He reported that he drank 
1/5 of scotch almost daily for about 3 weeks.  Mental status 
examination was unremarkable.  In January 1995, the appellant 
complained of irritability, anxiety, poor sleep and appetite, 
severe nightmares, and hallucinations. He reported that his 
therapy at the Vet Center made his symptoms worse.  Mental 
status examination was positive for an anxious mood, somewhat 
blunted affect, and some poverty of speech.  The assessment 
was PTSD stable.  In February 1995, the appellant complained 
of worsening nervousness, insomnia, depression, and 
irritability.  He reported an inability to be around people, 
poor concentration, poor sleep, and mood swings.  He 
indicated that he used alcohol to self medicate, when his 
prescribed medications are ineffective.  Mental status 
examination was positive for anxiety, poor eye contact, a 
depressed mood, suicidal ideation with a plan, auditory and 
visual hallucinations, paranoid delusions, and poor judgment 
and insight.

In March 1995, the appellant was admitted to a VA hospital 
for PTSD symptoms.  On mental status examination, he was 
well-developed and well-groomed.  He was oriented.  Mood and 
affect were dysphoric.  Speech was productive and goal 
oriented without flight ideas or loosening of associations.  
Visual and auditory hallucinations were reported.  He 
expressed no clearly identifiable delusions.  Judgment was 
good in hypothetical situations, but poor historically.  
Insight was fair.  The diagnoses were PTSD, adjustment 
disorder with mixed emotional features, and personality 
disorder.  A GAF score of 55 (current) and 90 (past) was 
assigned.

VA outpatient treatment notes dated March to August 1995 
reflect follow-up care for PTSD with symptoms of flashbacks 
and nightmares.

In November 1995, a VA psychiatric examination was conducted.  
The appellant reported combat service and wounds.  He 
complained of anger, irritability, a desire to avoid people, 
nightmares, intrusive thoughts, and flashbacks.  Mental 
status examination revealed a well-nourished, well-developed, 
appropriately developed and adequately groomed male, with 
fidgeting behavior and poor eye contact.  Speech was halting, 
but there was no flight of ideas or loosening of 
associations.  Mood was depressed and affect was anxious.  He 
denied hallucinations and delusions, and suicidal and 
homicidal ideations.  He was oriented.  Memory was good.  He 
was of average intelligence.  Judgment and abstracting 
ability were adequate.  Insight was good.

In a lay statement received December 1995, B. Neal indicated 
that the appellant experienced paranoia, anger, nightmares, 
hallucinations, and delusions.  She indicated that she had 
been driving the appellant to VA appointments for 2 years, 
and that she knew he was unable to understand what he reads 
and that he tried to kill himself in March 1995 by cutting 
his throat.  She further indicated that he became very drowsy 
and sometimes was disoriented after taking his medication.

In January 1996, the appellant was hospitalized at a VA 
facility for a period of observation and evaluation of PTSD.  
At this time, the appellant reported that he served in the 
infantry during Vietnam and that he was a helicopter tail 
gunner and used light artillery weapons in support of ground 
troops.  He claimed to have visions of rivers of blood with 
floating bodies and of combat.  He further claimed to have 
auditory hallucinations that told him to run, along with 
recurrent nightmares, and poor sleep.  He indicated that he 
recently moved out of an apartment he shared with a roommate 
because he believed that the roommate was plotting against 
him.  He expressed paranoid thoughts and described several 
violent episodes prior to admission.  He indicated that he 
attempted to kill himself New Years Day 1996 by cutting his 
throat with a knife, but that a neighbor stopped him.  The 
appellant expressed suicidal and homicidal thoughts.  He 
reported that he was currently unemployed and that he has not 
used alcohol since 1987.  He complained of irritability.  On 
mental status examination, the appellant was cooperative, 
alert, oriented, well-nourished, and well-groomed.  He had 
poor eye contact, hand wringing behavior, euthymic mood with 
appropriate affect, coherent speech with occasional 
hesitation, and no looseness of associations or flight of 
ideas.  His concentration was poor, his memory was good, his 
judgment was limited, and his insight was adequate.  By 
history, he had suicidal and homicidal ideation, paranoid 
behavior, and hypervigilance.

During the appellant's hospitalization for observation and 
evaluation in January 1996, the examining physicians 
indicated that the appellant reported symptoms were 
inconsistent and exaggerated from those symptoms observed 
during hospitalization.  Notably, the appellant was observed 
to sleep soundly on hourly night rounds, he ate well, and he 
actively participated in group therapy although he spent most 
his time alone in his room and demonstrated symptoms of 
generalized paranoia.  Psychological testing was conducted 
and the results were inconsistent with a diagnosis for PTSD.  
The appellant's symptoms were diagnosed as features of 
dependent and schizoid personality, with moderate to severe 
environmental stressors.

VA outpatient treatment records dated February through July 
1996 reflect that the appellant was followed for PTSD and 
that he continued to report symptoms of insomnia, nightmares, 
flashbacks, and paranoia.  In June 1996, the examiner 
indicated that it was likely that the appellant's schizoid 
personality traits complicated the presentation and 
evaluation of his PTSD.  He noted that the appellant may have 
slept well during his period of hospitalization for 
observation and evaluation because of the safety of that 
environment.  Ultimately, the examiner concurred with the 
January 1996 conclusion that the appellant was moderately to 
severely impaired by psychiatric symptoms.  The impression 
was PTSD by history, and features of dependent and schizoid 
personality.  The appellant first participated in the VA 
Trauma Recovery Program (TRP) beginning in July 1996.

In August 1996, a VA psychiatric examination was conducted.  
The appellant complained of poor sleep and appetite, 
nightmares, flashbacks, and hallucinations related to 
Vietnam.  On mental status examination, he appeared well-
nourished, well-groomed, and appropriately dressed with poor 
eye contact and fidgeting-type behavior throughout the 
interview.  Speech was mildly pressured.  There were no 
flight of ideas or looseness of associations.  Mood and 
affect were anxious and depressed.  He denied hallucinations 
and expressed no clearly identifiable delusions.  He denied 
suicidal and homicidal thoughts.  He was oriented.  Memory, 
judgment, and abstract thinking were adequate.  Insight was 
limited.  The examiner concluded that the appellant had a 7-
year history consistent with PTSD, and that he presented 
symptoms at this time consistent with features of dependent 
and schizoid personality.

On VA examination in September 1997, the appellant again 
reported similar symptoms.  Mental status examination 
revealed a well-developed, well-nourished, adequately 
groomed, and appropriately dressed male.  There was no 
unusual motor activity.  Speech was fluent without flight of 
ideas or looseness of associations.  Mood and affect were 
anxious.  He denied hallucinations and expressed no clearly 
identifiable delusions.  He denied suicidal and homicidal 
thoughts.  He was oriented.  Memory was good.  Judgment and 
abstract thinking were adequate.  Insight was fair.  The 
examiner concluded that the appellant had a history 
consistent with PTSD.  In summary, the objective findings 
reflect intact orientation, cognition, attention and 
concentration, with no evidence of psychosis.  Clinical 
findings were primarily significant for anxious mood and 
effect.  In a May 1998 addendum to his report, the examiner 
indicated that the appellant's psychological, social and 
occupational functioning under the GAF Scale was 55 
(moderate) during the September 1997 examination based on the 
criteria set out in the DSM-IV.

In May 1998, records from the Social Security Administration 
were received.  These records show that the appellant was 
awarded SSA disability in January 1992 based on psychiatric 
disability, PTSD and borderline personality disorder.  The 
date disability began was reported as January 1990.  The 
records relied upon for this award consisted mostly of VA 
medical records discussed at length above.  SSA report of 
comprehensive mental status evaluation dated October 1990 
reflect that the appellant was quite obsessed with Vietnam.  
The examiner doubted the diagnosis of PTSD based on a review 
of the appellant's medical history.  There was no evidence of 
psychosis or depression.  It was felt that the appellant was 
employable.

The appellant had 31 scheduled outpatient visits with the TRP 
and psychiatry from January 1996 to July 1998, but he failed 
to attend nearly 1/3 of those appointments.  In December 
1997, the appellant reported late for his appointment and 
left prior to seeing the treatment team.  VA outpatient 
treatment reports dated December 1996 to September 1998 
reflect that the appellant participated in group and 
individual therapy for PTSD.  A treatment note dated August 
1998 reflects that the appellant reported combat related 
nightmares and hearing voices of his deceased "UN" buddies.

Treatment notes dated June 1992 to January 1998 from the Vet 
Center show counseling for PTSD.  He was seen in May 1998 and 
did not return until July 1998.

ANALYSIS

In evaluating the appellant's request for an increased rating 
for PTSD, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

On November 7, 1996, new regulatory provisions regarding 
psychiatric disability became effective.  The new schedular 
criteria provide a 100 percent disability evaluation where 
there is objective evidence of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9411 (1997) (as revised, effective 
November 7, 1996 ).

A review of the medical evidence of record reflects 
complaints of poor sleep, nightmares, flashbacks, intrusive 
thoughts, anxiety, anger, and depression.  Furthermore, the 
evidence shows frequent complaints of suicidal and homicidal 
ideation, as well as, auditory hallucinations.  The appellant 
has been hospitalized on multiple occasions since 1991 for 
psychiatric complaints, including in January 1996 for a 
period of observation and evaluation.  At that time, it was 
noted that the appellant's psychiatric complaints seemed 
inconsistent, and even exaggerated, when compared with his 
behavior during the hospitalization.  He was observed to 
sleep and eat well although he did keep to himself.  
Furthermore, psychological tests result suggested the 
presence for a dependent and schizoid personality, rather 
PTSD.  Notwithstanding, a VA examiner on subsequent VA 
outpatient treatment indicated that the appellant's dependent 
and schizoid personality may just complicate his PTSD.  

On the recent VA mental status examinations in August 1996 
and September 1997, the appellant was well-developed, well-
nourished, adequately groomed and appropriately dressed.  In 
August 1996, he had poor eye contact and fidgeting-type 
behavior along with mildly pressured speech; however, this 
was not shown on examination in September 1997.  At both 
examinations, there was no flight of ideas or looseness of 
associations.  Mood and affect were anxious.  He denied 
hallucinations and expressed no clearly identifiable 
delusions.  He also denied suicidal and homicidal thoughts.  
Furthermore, he was oriented, with adequate memory, judgment, 
and abstract thinking abilities although insight was limited.  
The August 1996 examiner concluded that the appellant had a 
7-year history consistent with PTSD, and that he also 
presented symptoms consistent with features of dependent and 
schizoid personality.  In September 1997, the same examiner 
diagnosed simply PTSD and the appellant's psychological, 
social, and occupational functioning was characterized with a 
GAF score of 55 (moderate impairment).  The Board notes that 
the Court has indicated that a GAF score of 55 to 60 
indicates moderate difficulty in social and occupational 
functioning.  Brown v. Carpenter, 8 Vet.App. 240 (1995).

Apart from the medical findings for moderate social and 
occupational impairment, the appellant's credibility 
regarding the nature and severity of his PTSD symptoms is 
somewhat questionable given what appears to be certain 
falsehoods advanced by the appellant in the record.  We note 
that, since about 1993, the appellant has been giving a 
history of combat service and wounds, even though the service 
records clearly show that the appellant was not a combat 
veteran.  He was a plumber and security guard.  Moreover, 
there is no evidence of combat related injury and, curiously, 
the appellant he has never identified the site or nature of 
those alleged wounds.  In view of this, it appears that the 
appellant has been attempting to engender a more sympathetic 
disability picture by informing various examiners of this 
false history.

Also, the appellant denied alcohol use/abuse throughout the 
record and generally claimed that he has not used alcohol 
since 1987; but VA treatment records dated September 1994 and 
February 1995 reflect that the appellant consumed large 
amounts of alcohol and that he reportedly was self-medicating 
himself because of ineffectual medication.  This suggests 
that the appellant is an unreliable historian and, therefore, 
may have misportrayed the nature and severity of his PTSD 
symptoms to his own benefit.

Upon consideration of the appellant's description of his 
symptoms, coupled with the objective medical evidence of 
record, the Board finds that the criteria for a rating in 
excess of 50 percent are not met in the absence of objective 
evidence showing deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
PTSD symptoms.   The appellant denies suicidal ideation and 
there is no evidence of record showing obsessional rituals 
which interfere with routine activities, or near-continuous 
panic or depression affecting his ability to function 
independently.  Also, there is no evidence of record showing 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships.  Also, the appellant's 
speech is logical although at times mildly pressured.

Additionally, the Board has considered whether the schedular 
criteria in place prior to the revision which became 
effective in November 1996 would result in a more favorable 
outcome for the appellant.  The old schedular criteria 
provided that a psychoneurosis resulting in considerable and 
severe social and industrial impairment warranted a 50 and 70 
percent disability rating, respectively.  A 100 percent 
rating was provided for total social and industrial 
impairment.  With this in mind, the Board believes that the 
appellant, even under the old schedular criteria, does not 
satisfy the requirements for a 70 percent or greater rating.  
The appellant's symptomatology primarily consists of 
complaints of poor sleep, nightmares, intrusive thoughts, and 
flashbacks, coupled with the objective findings for intact 
orientation, cognition, attention and concentration, absent 
findings for impaired thought processes, but with an anxious 
mood and affect.  Severe or total social and industrial 
impairment as contemplated by the old schedular criteria is 
not shown.  Additionally, the assignment of a GAF score of 55 
based on VA examination in September 1997 suggests that there 
is no more than considerable, i.e., moderate, social and 
industrial impairment.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.



ORDER

An increased rating for PTSD is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

